Title: Notes on Spanish Expenditures for Louisiana, 8 November 1803
From: Jefferson, Thomas
To: 


          
            
            
              on or after 8 Nov. 1803
            
          
          
                          
              Louisiana.
            
          
            
               Executive
              8996.
            
            
               Judiciary.
              3600.
            
            
               Revenue officers
              16,600.
            
            
               Custom house
              10,430.
            
            
               navigation
              9,600 
              
            
            
               hospitals
              30,546 
              
            
            
               Posts
              9,810 
              
            
            
               miscellaneous
              9,234 
              
            
            
               Clergy
              11,484 
              
            
            
               Education
                2,350 
              
            
            
              Civil list
              112,600              
            
            
              Army
              372,988.
            
            
              Indians
              61,814.
            
            
              Presidarios
              25,000.
            
            
              Gallies
              100,000 
              
            
            
              Mobile
              13,917 
              
            
            
              Pensacola
               57854 
              
            
            
              
              744,173
            
          
        